Citation Nr: 0604503	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  04-15 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

1.  Entitlement to service connection for cholera.

2.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).

3.  Entitlement to service connection post-traumatic stress 
disorder (PTSD).

4.  Entitlement to a compensable evaluation for a right knee 
scar, residual of a shrapnel wound.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran had a period of active duty from May 1946 to 
March 1949, during which time he served with the Special 
Philippine Scouts.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision in which the RO 
denied service connection for cholera and PTB and denied a 
compensable evaluation for a right knee scar.  This matter 
also comes before the Board from a July 2004 rating decision 
from the same RO in which entitlement to service connection 
for PTSD was denied.  

The Board notes that in October 2003, the appellant had 
appointed a specifically named person, M.I.L.L., as his 
representative for purposes of his VA claim; however, he 
revoked that appointment in March 2004.


FINDINGS OF FACT

1.  The United States service department has certified that 
the veteran's only recognized military service was with the 
Special Philippine Scouts from May 1946 to March 1949; he was 
not a prisoner of war (POW).

2.  The veteran did not manifest cholera in service or within 
the first post-service year; there is no post-service 
clinical diagnosis of cholera, and the record contains no 
competent (medical) evidence relating this claimed disorder 
to service.

3.  Pulmonary tuberculosis was not manifested during the 
veteran's active duty service or to a compensable degree 
within three years following his discharge from service; nor 
does any competent (medical) evidence relate PTB to service.

4.  The preponderance of the competent and probative medical 
evidence of record indicates that a diagnosis of PTSD 
consistent with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) is not 
currently established.

5.  The service-connected scar of the right knee is small, 
well-healed, superficial, and not painful, and involves no 
limitation of functioning.


CONCLUSIONS OF LAW

1.  Service connection for cholera is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  Pulmonary tuberculosis was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.370, 3.371, 
3.374 (2005).

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).

4.  The criteria for a compensable rating for a right knee 
scar are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, Part 4, 4.118, DC 7805 (as effective both 
prior to and as of Aug. 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant after the adjudication of his claims.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied, 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

In January 2003, September 2003, and February 2004 letters 
implementing VA's duties to notify and to assist, the RO 
informed the veteran of the steps that had been undertaken 
with respect to evidentiary development of his claims, and 
what the veteran's own responsibilities were in accord with 
the duty to assist.  These letters also provided full notice 
as to the VCAA's provisions.  In addition, the veteran was 
advised, by May 2003 and July 2004 rating decisions and 
detailed February 2004 and January 2005 Statements of the 
Case (SOC), of the pertinent law and what the evidence must 
show in order to substantiate the claims.  All such notices 
provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Private and 
VA medical records are on file and recent VA evaluations were 
conducted in 2003 and 2004.  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, 
and that he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claims and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO yet again for further VCAA development would 
result only in additional delay, with no benefit to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran's DD Form 214 indicates that, for his period of 
service from May 1946 to March 1949, his Military 
Occupational Specialty was as a cook, and that he had foreign 
or sea service for over 11 months.  

Service medical records (SMRs) show that the veteran 
sustained an accidental shrapnel wound to the right knee in 
February 1947, when a 155 mm howitzer muzzle burst.  X-ray 
films were negative for a fracture.  A March 1949 separation 
examination shows that the veteran had no abnormalities of 
the lung and chest and that X-ray films were negative.  There 
were no abnormalities of the abdomen and viscera, and no 
psychiatric condition or personality deviation was noted.  

A VA examination was conducted in April 1955, at which time 
the veteran complained of a 3-year history of left knee pain.  
There were no complaints, findings, or diagnoses relating to 
cholera, PTB, or any psychiatric condition.  A diagnosis of 
wound of the right patella, healed, without proven residuals, 
was made.

In an April 1955 rating decision, the RO granted service 
connection for a shell fragment wound scar of the right knee, 
and assigned a noncompensable evaluation.  

A VA examination report of June 1962 reveals that the 
examiner concluded there was no evidence that a major 
peripheral nerve was involved in the shrapnel wound of the 
right knee, and X-ray films were within normal limits.  At 
that time a 1/2-inch scar of the right patella was identified, 
which was described as non-depressed, non-adherent, and non-
painful, with no swelling and no limitation of motion.   

A private medical statement of Dr. M. indicates that the 
veteran was treated for PTB in August 1963, and for right 
knee problems from 1955-1963.

A VA examination was conducted in July 1971, at which time 
the veteran complained of pain and numbness in the right 
knee.  Diagnoses of a healed right knee scar and minimal 
hypertrophic degenerative changes were made.  
Neuropsychiatric examination revealed no neurological deficit 
and no neuropsychiatric disorder, and it was noted that the 
veteran was obviously acting for ulterior motive.  Chest X-
ray films revealed moderately advanced PTB.  

The record contains a September 1981 medical statement of Dr. 
E., diagnosing traumatic injury of the veteran's right knee 
with secondary arthritis; as well as neuritis, secondary to 
an old shrapnel wound.

The record contains an April 1983 medical statement of Dr. T. 
showing diagnoses of PTB, minimal, active; ankylosis of the 
right knee, and arthritis of the left knee with lateral 
instability. 

In October 2002, the veteran filed service connection claims 
for PTB and cholera, and an increased rating claim for the 
scar of the right knee.  He indicated that in addition to 
World War II era service, he also had Korean War service.  On 
his formal VA compensation application, he indicated that he 
suffered from cholera and PTB in 1942, and indicated that he 
had Korean War service from April 1950 to 1953.

The veteran and his sister provided statements to the effect 
that the veteran suffered from cholera, PTB, and a knee 
injury, all during World War II.

Records of Dr. B. were received in 2003, showing that the 
veteran was treated in 1999 for actute gastroenteritis, and 
PTB.

A VA joints examination was conducted in May 2003, and the 
claims folder was reviewed.  The veteran complained of pain, 
numbness and stiffness of the right leg, with difficulty 
bearing weight.  VA examination revealed pain on extension of 
the right knee and over the quadriceps muscle.  There was no 
tenderness, edema, or effusion over the knee.  A diagnosis of 
right knee joint pain, secondary to spur formation of the 
right patella, not related to the service-connected scar of 
the right knee, was made.  

A VA scar examination was also conducted in May 2003, and the 
claims folder was reviewed.  The veteran complained of pain 
and numbness of the right knee with easy fatigue, even when 
walking short distances.  The scar measured .8 cm x .5 cm.  
There was no pain or adherence, and the only skin condition 
observed was dry skin.  The examiner noted that the scar was 
mildly depressed, and superficial - not deep, with no skin 
erosion.  There was no inflammation, edema, or keloid 
formation.  There was no limitation of motion of the right 
knee due to scar formation.  A diagnosis of a healed scar of 
the right knee secondary to shell fragment wound was made.  

In May 2003, the veteran underwent a private psychiatric 
evaluation by Dr. E.  At that time, the veteran, 79 years 
old, complained of irritability and poor sleep.  The examiner 
indicated that the veteran had service in Korea.  She 
recorded observations made by the veteran's spouse and son 
regarding his irritability and hostility.  PTSD was 
diagnosed.  

In August 2003, Dr. E. offered another medical opinion, 
noting that during the Korean War the veteran sustained a 
shrapnel wound of the right knee, and opining that his 
shrapnel wound was service connected.  

In his September 2003 notice of disagreement, the veteran 
indicated that he had been treated by Dr. M. for cholera in 
1945 and 1946 and for PTB from 1945 to 1950, but the records 
were not available.  He also indicated that he had been 
treated for PTB by Dr. G. B., but that those records were 
also not available.

In August 2003, Dr. E. offered another opinion, noting that 
during the veteran's Philippine Scout days, he had sustained 
a shrapnel wound of the right knee and that, according to the 
veteran, he underwent some minor surgery to repair the 
damaged tissues.  Dr. E. opined that he had a service-
connected shrapnel wound.

The record also contains a medical certificate from Dr. T. P.  
She indicated that the veteran had been treated by her late 
husband Dr. M. P., in June 1945 for minimal PTB.  She 
indicated that from 1946 to 1949, the veteran was a 
Philippine Scout after which he came to the clinic for 
treatment of PTB in January 1950, and was treated almost 
yearly thereafter until 1980.  

In February 2004, Dr. T. P. submitted records dated from 1950 
to 1990 which she certified were "true and correct."  The 
records indicate that the veteran was treated for PTB in 
January 1950, later in 1978 and again in 1990.  

A VA examination for scars was conducted in April 2004 at 
which time the veteran complained of occasional pain and 
numbness at the site of the knee injury.  The scar was 
evaluated as 11/4 cm x 3/4 cm, with an irregular shape.  There 
was no pain and slight adherence.  The scar was not unstable 
and was described as slightly depressed with no underlying 
tissue loss.  There was no inflammation, edema, or keloid 
formation.  There was no limitation of motion or function 
attributable to the scar.  A diagnosis of healed scar, right 
knee, residual of a shell fragment wound was made.

The veteran's service personnel records were received in 
2004, which reflect that his only period of active military 
service was from 1946 to 1949.

The veteran underwent a private neuropsychiatric evaluation 
in December 2004.  He claimed to have fought in Korea for a 
year from 1951 to 1952, during which time he reported that he 
injured his knee.  Following the administration of several 
tests, impressions of a decline in cognitive functioning 
secondary to aging, and features of PTSD were made.  

A VA PTSD evaluation was conducted in December 2004; the 
claims folder and private neuropsychiatric evaluation were 
reviewed.  The veteran's symptoms consisted of instability, 
poor sleep, poor memory, and disorientation.  The veteran 
also reported that he dreamed about the war and the "Iron 
Triangle," and said he would flash back to 1951, when he 
almost died.  He reported as his stressor that he sustained a 
shrapnel wound of the right knee taking part in the "Iron 
Triangle" offensive.  The veteran reported that he was 
unable to work due to his traumatic experience in the Korean 
War.  The examiner concluded that the veteran's condition did 
not meet the DSM-IV criteria to grant a diagnosis of PTSD.  
An Axis I diagnosis of age-related cognitive decline was 
made.

The record contains a note for the file indicating that Dr. 
T. P.'s husband did not become a physician until 1960, and 
that she did not become a physician until 1963.  

III.  Legal Criteria/Analysis

Service connection may be granted for a disability which is 
the result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. 3.303(a) (2005).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war, service connection 
can also be granted for certain enumerated chronic and 
tropical diseases, including psychoses and cholera, if 
manifested to a compensable degree within one year of 
separation from active service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If the claimed disorder is pulmonary tuberculosis (PTB), 
service connection may be granted if the condition is 
manifested to a compensable degree within the three-year 
presumptive time period.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  Evidence of 
activity on comparative study of X-ray films showing 
pulmonary tuberculosis within the presumption period will be 
taken as establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  38 
C.F.R. §§ 3.307(a)(3); 3.371(a).

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during active duty, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

      A.  Service Connection - Cholera

A threshold requirement for establishing service connection 
is that there must be medical proof of the existence of the 
claimed disability.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, 
there is no current clinical diagnosis of cholera.  Moreover, 
the SMRs are entirely negative for any diagnosis of cholera, 
as are the post-service clinical records.  Likewise, there is 
no competent evidence indicating a nexus between the claimed 
disability and service.  Specifically, there is no competent 
(medical) evidence that cholera claimed by the veteran is 
related to service.  

The veteran has variously reported that he suffered from 
cholera prior to his period of service or therein, and he and 
his sister provided statements attesting that the veteran 
suffered from cholera during World War II.  The Board has 
carefully considered these statements.  He is certainly 
competent, as a lay person, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Neither he nor his sister, however, is competent to 
offer a medical opinion as to a diagnosis, cause or etiology 
of the claimed disability, as there is no evidence of record 
that either the veteran or his sister has specialized medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The lay statements are not competent medical 
evidence establishing that cholera manifested during service, 
particularly in light of the absence of any clinical records 
showing that cholera was diagnosed during service or at any 
time before or thereafter.  

Accordingly, in the absence of any clinical diagnosis of 
cholera, either in service or post-service, the preponderance 
of the evidence is against the claim and it must be denied.

      B.  Service Connection - PTB

Tuberculosis may be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
within three years after termination of active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (2005).  Evidence of activity 
on comparative study of
X-ray films showing pulmonary tuberculosis within the 3-year 
presumption period provided by section 3.307(a)(3) will be 
taken as establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  
38 C.F.R. § 3.371(a).  Diagnosis of active pulmonary 
tuberculosis by private physicians on the basis of their 
examination, observation, or treatment will not be accepted 
to show the disease was initially manifested after discharge 
from active service unless confirmed by acceptable clinical, 
X-ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. 3.374(d).

The Board finds in this case that a preponderance of the 
evidence is against the claim for service connection for PTB.  
The service medical records are entirely negative for any 
reference to, or diagnosis of, PTB, and examination and X-ray 
films of the lungs and chest done in 1949 on separation were 
negative.  

The record reflects that the veteran received post-service 
treatment for PTB in 1963 (Dr. M.); 1983 (Dr. T) and 1999 
(Dr. B); and a 1971 VA examination report noted that chest X-
ray films revealed moderately advanced PTB.  

Potentially, the most significant evidence in this case 
consists of a medical certificate from Dr. T. P., in which 
she indicated that the veteran had been treated by her late 
husband Dr. M. T., in June 1945 for minimal PTB.  She 
indicated that from 1946 to 1949, the veteran was a 
Philippine Scout, after which he came to the clinic for 
treatment of PTB in January 1950, and was treated almost 
yearly thereafter until 1980.  In February 2004, Dr. T. P. 
submitted records dated from 1950 to 1990 which she certified 
were "true and correct."  The records indicate that the 
veteran was treated for PTB in January 1950, later in 1978, 
and again in 1990.  

However, the Board has reason to question the credibility of 
the information recorded on the medical statement of Dr. T. 
P. and in the medical records.  Initially, the record 
contains a note for the file indicating that Dr. T. P.'s 
husband, Dr. M. P., did not become a physician until 1960, 
and that she did not become a physician until 1963.  
Accordingly, it is clear that the veteran was not treated for 
PTB by either one of these "doctors" prior to 1960.  It is 
similarly clear, that the "true and correct" 1950 medical 
records submitted by Dr. T. P. in 2004, more than 50 years 
after the veteran's service and purporting to show that her 
or her husband treated the veteran for PTB in 1950 are 
similarly fraudulent and therefore are of absolutely no 
probative value.  

Moreover, even if PTB was validly diagnosed at some point 
between 1945 and 1950, there is no evidence of record which 
complies with the requirements for establishing service 
connection as a disability for VA purposes.  A diagnosis of 
active pulmonary tuberculosis by private physicians on the 
basis of their examination, observation, or treatment will 
not be accepted to show the disease was initially manifested 
after discharge from active service unless confirmed by 
acceptable clinical, X-ray, or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374(c). 
Thus, even were credible private treatment records available 
showing a diagnosis of PTB in 1950 or between 1945 and 1950 
(which the record does not show), there would have to be X-
ray evidence or laboratory findings of PTB, and again there 
is no such evidence of record.

In this case, PTB may not be presumed to be service connected 
in this case because it was not manifested to a compensable 
degree within three years after the veteran's discharge from 
active military service.  The first post-service indication 
of pulmonary tuberculosis as shown by X-ray films was in 
1971, and it was not at that time, nor was it before or has 
it been thereafter etiologically linked to the veteran's 
period of service by competent evidence.  

Consideration has been given to the veteran's statements as 
well as other lay statements to the effect that the veteran 
suffered from PTB during service or shortly thereafter.  
However, as laypersons, they are not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, their assertions as to the presence 
and etiology of PTB are without probative value.

For the foregoing reasons, the Board finds that PTB was not 
present during service or manifested within three years after 
service; nor is such a disability otherwise related to 
service.  Accordingly, the Board concludes that PTB was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable 
determination.

C.  Service Connection - PTSD

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The 
Board is bound by the holding of the General Counsel opinion.  
38 U.S.C.A. § 7104(c).  Pursuant thereto, a PTSD claim is to 
be evaluated based upon "all pertinent evidence in each 
case, [with] assessment of the credibility, probative value, 
and relative weight of the evidence," with "no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy."  Id.  If the evidence establishes 
that the veteran engaged in combat with the enemy and his 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor.

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau, Dizoglio, supra.  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, supra.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, in June 1999, and retroactive to March 1997, that 
regulation was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an 
in-service stressor; and credible supporting 
evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war 
under the provisions of § 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and 
convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions and hardships of the 
veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-
service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), codified at 38 C.F.R. § 
3.304(f) (2001) (effective March 7, 1997).  The amendment 
implemented the Cohen decision, which had held that 38 C.F.R. 
§ 3.304(f) did not adequately reflect the law of the 
governing statute, 38 U.S.C.A. § 1154(b).  The effective date 
of the amendment, March 7, 1997, was the date the Cohen 
decision was issued by the Court.

More recently, section 3.304(f) was again amended, with 
specific regard to PTSD claims based upon personal assault 
upon the veteran not involving any combat type of situation.  
The regulation now reads, in pertinent part:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an 
in-service stressor; and credible supporting 
evidence that the claimed in-service stressor 
occurred.  Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service 
stressors as set forth below:

(1) If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.

(2) If the evidence establishes that the veteran was 
a prisoner-of-war under the provisions of § 3.1(y) 
of this part and the claimed stressor is related to 
that prisoner-of-war experience, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.

(3) [for claims based upon in-service personal 
assault in a non-combat setting, not in issue in 
this case].

67 Fed. Reg. 10,330 (March 7, 2002), now codified at 38 
C.F.R. § 3.304(f) (2005).  The effective date of the 
amendment was March 7, 2002, the date of its issuance as a 
final rule.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current legal criteria.  See, e.g., VAOPGCPREC 7-2003.  The 
effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); See also VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2005).

In this case, the service medical records were entirely 
negative for any psychiatric treatment or diagnosis, and the 
1949 separation examination report revealed no psychiatric or 
personality disorder.  

In this case, the critical inquiry involves whether the 
evidence establishes a current diagnosis of PTSD in 
accordance with the DSM-IV criteria, resulting from alleged 
in-service stressors.  The initial post-service diagnosis of 
PTSD was made in 2003, more than 50 years after the veteran's 
discharge from service.  At that time, it is clear that Dr. 
E., did not review the claims folder or service medical 
records and that she relied solely on information provided by 
the veteran's spouse, his son; and possibly the veteran in 
diagnosing PTSD.  Moreover, she identified his military 
stressor as serving in Korea and participating in the "Iron 
Triangle" offensive in 1951.  However, the veteran had no 
verified US service during the time of the Korean Conflict.  
She did not etiologically link the diagnosed PTSD either to 
the veteran's verified period of service or to his knee wound 
sustained therein.  

A critical analysis of the PTSD diagnosis, which was made in 
May 2003 by Dr. E., does not reflect that the diagnosis was 
made based upon any particular military stressor related to 
the veteran's verified military service or upon review of the 
veteran's SMRs or clinical history.  In fact, it appears she 
obtained the veteran's service information and clinical 
history and manifestations solely from the veteran and his 
family, and there is no indication that she even clinically 
evaluated the veteran in May 2003; nor was a GAF score 
assigned.  In essence, a bare conclusion, even one reached by 
a medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  

Furthermore, although he was evaluated thereafter, the record 
contains no other diagnosis of PTSD.  The veteran underwent a 
private neuropsychiatric evaluation in December 2004, at 
which time he claimed to have fought in Korea for a year from 
1951 to 1952, and reported that he injured his knee.  
Following the administration of several tests, impressions of 
a decline in cognitive functioning secondary to ageing, and 
features of PTSD were made.  

A VA PTSD evaluation was conducted in December 2004, and the 
claims folder and private neuropsychiatric evaluation were 
reviewed.  The veteran's symptoms consisted of instability, 
poor sleep, poor memory and disorientation.  He also reported 
that he dreamed about the war and the "Iron Triangle" and 
had flashbacks to 1951, when he said he almost died.  The 
veteran reported as his stressor that he sustained a shrapnel 
wound of the right knee taking part in the "Iron Triangle" 
offensive.  The veteran reported that he was unable to work 
due to his traumatic experience in the Korean War.  The 
examiner concluded that the veteran's condition did not meet 
the DSM-IV criteria for a diagnosis of PTSD.  An Axis I 
diagnosis of age-related cognitive decline was made.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The Board finds that, collectively, the 2004 private 
evaluation and VA examination, neither of which recorded a 
diagnosis of PTSD, constitute the most probative evidence on 
file.  During the 2004 private psychological evaluation and 
the 2004 VA examination, the examiners did identify features 
of PTSD, such as sleep disturbance and nightmares, but these 
manifestations alone do not qualify to support a DSM-IV 
diagnosis of PTSD.  Age-related cognitive decline was 
diagnosed both by the private psychologist and by the VA 
examiner in 2004.  

In short, neither an approximate balance nor a preponderance 
of the probative evidence establishes the existence of a 
current diagnosis of PTSD consistent with the criteria found 
in DSM-IV.  Accordingly, the Board need not address the 
presence or absence of the additional elements required under 
38 C.F.R. § 3.304(f) (2005) to warrant service connection for 
PTSD.  As the evidence preponderates against the claim for 
service connection for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.

      D.  Increased Evaluation - Right Knee Scar

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Effective August 30, 2002, the rating criteria for evaluating 
skin disorders found in the Rating Schedule at 38 C.F.R. 
4.118 were amended. See 67 Fed. Reg. 49,590-99 (July 31, 
2002).  The modifications to the Rating Schedule changed the 
criteria for rating scars under Diagnostic Codes (DCs) 7800-
7805 (codified at 38 C.F.R. § 4.118, DCs 7800-7805).

As noted above, when a law or regulation changes after a 
claim has been filed, but before the administrative appeal 
process has been concluded, the Board considers both the 
former and the current legal criteria.  See, VAOPGCPREC 7-
2003; Kuzma v. Principi, supra; VAOPGCPREC 3-2000; 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2005).  A review of 
the record demonstrates that the RO considered the new rating 
criteria, in the SOC issued by the RO in February 2004, and 
the veteran was made aware of the changes.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board notes that, as to the veteran's condition, there is 
no significant difference between the old and the revised 
regulations for rating skin scars.  Thus, the Board would be 
able to proceed with a decision on the merits of this appeal, 
with consideration of the original and revised regulations, 
without prejudice to the veteran, even if the DRO had not 
addressed them.  See Bernard v. Brown, 4 Vet. App. 384, 393- 
394 (1993).  Moreover, inasmuch as he filed his increased 
rating claim in October 2002, technically, only the new 
rating criteria are applicable to the claim.

The veteran's service-connected right knee scar is currently 
evaluated as 0 percent disabling pursuant to 38 C.F.R. § 
4.118, Diagnostic Code 7805.

Prior to August 30, 2002, scars, in pertinent part, were 
evaluated as following: a 10 percent evaluation was warranted 
for superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, DC 7803.  A 10 percent 
evaluation was warranted for superficial scars that were 
tender and painful on objective demonstration.  DC 7804.  
Scars could also be evaluated for limitation of functioning 
of the part affected.  DC 7805.

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

DC 7801 pertaining to scars, other than head, face, or neck, 
that are deep or that cause limited motion: Area or areas 
exceeding 144 square inches (929 sq. cm.) warrant a 40 
percent rating; area or areas exceeding 72 square inches (465 
sq. cm.) warrant a 30 percent rating; area or areas exceeding 
12 square inches (77 sq. cm.) warrant a 20 percent rating; 
and area or areas exceeding 6 square inches (39 sq. cm.) 
warrant a 10 percent rating.

DC 7802 pertaining to scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion:  
Area or areas of 144 square inches (929 sq. cm.) or greater 
warrant a 10 percent rating.

DC 7803, scars, superficial, unstable warrant a 10 percent 
rating.

DC 7804, scars, superficial, painful on examination warrant a 
10 percent rating.

DC 7805, scars, other, will be rated based on limitation of 
function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

Applying these criteria to the evidence of record, under both 
the "old" and the "new" criteria codified at DC 7805, 
scars are rated upon the limitation of function of the part 
affected.  Review of the objective clinical evidence of 
record reveals no evidence that the service-connected right 
knee scar, described most recently by the reports from the 
2003 and 2004 VA examinations as well-healed, has resulted in 
any limitation of functioning.  In 2003, the examiner 
specifically reported that there was no limitation of motion 
or function attributable to the scar.  The Board finds the 
objective clinical evidence of record in this regard to be of 
greater probative value than that represented by the 
unsupported assertions of the veteran alleging an increased 
disability associated with the service-connected scarring.  
See Francisco v. Brown, 7 Vet. App. at 55; Espiritu v. 
Derwinski, 2 Vet. App. at 492. 

The scar has been measured as .8 cm x .5 cm. and 1 1/4 cm x 3/4 
cm, with an irregular shape.  There was no pain when examined 
in 2003 and 2004 and slight adherence was noted in 2004, but 
not in 2003.  The examiners in both 2003 and 2004 noted that 
the scar was mildly depressed, and superficial - not deep, 
with no skin erosion and no inflammation, edema or keloid 
formation.  

Essentially, the right knee scar is not productive of any 
compensable symptomatology.  It is not painful, tender, 
unstable, poorly nourished, ulcerated, deep, nor does it 
constitute an area exceeding 6 square inches.  Accordingly, a 
compensable evaluation for a right knee scar is not warranted 
under either the former or revised rating criteria and the 
claim is denied.  38 C.F.R. § 4.14, § 4.118, DC 7803, 7804, 
7805 (effective prior to Aug. 30, 2002); 38 C.F.R. § 4.118, 
DCs 7801, 7802, 7803, 7804, 7805 (effective as of Aug. 30, 
2002).


ORDER

Entitlement to service connection for cholera is denied.

Entitlement to service connection for PTB is denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to a compensable rating for status post 
laceration of the right knee is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


